DETAILED ACTION

Claim Objections
Claim 2 is objected to because of the following informalities:  In line 2, please rewrite “is a TEAl/DEAC weight/weight ratio” with “is TEAl/DEAC at a weight/weight ratio”.  See claim 1, line 4 for parallel claim construction.

Claim 4 is objected to because of the following informalities:  In line 2, please remove the parentheses around “monomer” and in line 3, please remove parentheses around “comonomer(s)”.    

Claim 5 is objected to because of the following informalities:  In line 5, please replace the term “110 ºC.” with “110 ºC”.

Claim 5 is objected to because of the following informalities:  In line 5, please insert “monomer” after “ethylene”.

Claim 5 is objected to because of the following informalities:  In line 6, please replace “comonomer” with “one or more (C3-C20)alpha-olefin comonomer(s)”. 

Claim 5 is objected to because of the following informalities:  In line 6, please insert “monomer” after “ethylene”.

Claim 6 is objected to because of the following informalities:  In line 1, please insert “monomer” after “ethylene”.

Claim 6 is objected to because of the following informalities:  In line 2, please remove parentheses around “comonomer(s)”.    


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the ethylene/(C3-C20)alpha-olefin copolymer composition”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorgenson et al. (US 5,290,745).  
Jorgenson et al. discloses a polyethylene composition prepared from an activated spray dried Ziegler-Natta catalyst system comprising an activated Ziegler-Natta catalyst comprising an activated complex of TiCl3 and MgCl2, a hydrophobic, pre-treated fumed silica, and an activator comprising tri-n-hexyl aluminum and diethylaluminum chloride in a weight ratio of 28:71.  The polyethylene composition is molded into a test plaque or film.  
Present claims are drawn to a polyethylene composition that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
August 5, 2021